DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatius (U.S. 6,637,757). 
Ignatius discloses a stabilizer device, configured to suppress tilt of a vehicle body, comprising: a first stabilizer (40a); a second stabilizer (40b); and an engagement device (42), wherein the engagement device (42) connects the first stabilizer (40a) with the second stabilizer (40b), and is configured to be capable of switching between a connected state (when a coupling member 66 into meshing engagement with a gear member 64) and a disconnected state (when the coupling member 66 is out of engagement with the gear member 64); the connected state refers to a state in which a force input to at least one stabilizer of the first stabilizer (40a) and the second stabilizer (40b) is capable of being transmitted to the other stabilizer, and the disconnected state  refers to a state in which the transmission is incapable of being carried out; the engagement device (42) comprises: a housing (60), fixed with the first stabilizer (40a);  at least one snapping portion (66), housed in the housing (60), and configured to be displaceable between a snapping position (when the coupling member 66 is out of engagement with the gear member 64) and a non-snapping position (when the coupling member 66 is out of engagement with the gear member 64), wherein the snapping position refers to a position where the snapping portion (66) is snapped with a snapped portion (64) provided in the second stabilizer (40b), and the non-snapping position refers to a position where the snapping portion (66) is away from the snapped portion (64); and the engagement device (42) is configured to be in the connected state when the at least one snapping portion (66) is located in the snapping position, and in the disconnected state when the at least one snapping portion (66) is located in the non-snapping position, wherein a torsional force input to the one stabilizer (40a) is capable of being transmitted to the other stabilizer (40b) when the engagement device is in the connected state.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        January 14, 2021